
	

114 S2590 IS: Hallways to Health Act
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2590
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2016
			Ms. Stabenow (for herself and Mr. Peters) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XXI of the Social Security Act to improve access to, and the delivery of, children's
			 health services through school-based health centers, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Hallways to Health Act.
 2.School-based health centersTitle XXI of the Social Security Act (42 U.S.C. 1397aa et seq.) is amended by adding at the end the following new section:
			
				2114.Grants and programs to improve access to, and the delivery of, children's health services through
			 school-based
			 health centers
					(a)Grants to school-Based health centers To encourage children  To adopt healthy behaviors
 (1)EstablishmentNot later than 18 months after the date of enactment of this subsection, the Secretary shall publish criteria to enable school-based health centers to apply for grants for the purpose of assisting eligible children under this title and title XIX and other children by providing funding for community health workers to facilitate children's access to services that encourage children to adopt healthy behaviors and to improve the quality and cultural competence of the delivery of such services. Not later than 2 years after such date, the Secretary shall award grants to school-based health centers for such purposes.
 (2)RequirementsA school-based health center that employs individuals who meet the Bureau of Labor Statistics standard occupational definition of health educator (21–1091 or any successor classification number) or community health worker (21–1094 or any successor classification number) shall be eligible for a grant under this subsection.
						(3)Reporting
 (A)By granteesA grantee under this subsection shall annually submit to the Secretary a report containing a description of the services provided under the grant, the data collected with respect to such services, a description of the efficacy of such services, any other information determined appropriate by the Secretary.
 (B)By secretaryThe Secretary biennially shall submit to Congress a report on the efficacy of the grant program established under this subsection.
 (4)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection. Funds appropriated under the preceding sentence shall remain available until expended..
		3.Establishment and expansion of demonstration programs to provide tele-health services at
 school-based health centersSection 2114 of the Social Security Act (as added by section 2), is amended by adding at the end the following new subsection:
			
				(b)Establishment and expansion of tele-Health services demonstration programs
 (1)EstablishmentNot later than 18 months after the date of enactment of this subsection, the Secretary shall publish criteria for the establishment of a demonstration program to provide new tele-health services, or to expand existing tele-health service programs, located at school-based health centers. A school-based health center's receipt of funds under the demonstration program under this subsection shall not preclude the school-based health center from being reimbursed by public or private health insurance programs according to State law and regulation for items and services furnished by or through the center.
 (2)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection. Funds appropriated under the preceding sentence shall remain available until expended..
		4.Assurance of payment under Medicaid and CHIP for covered items and services furnished by certain
			 school-based health centers
 (a)State plan requirementSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended by inserting after paragraph (77) the following new paragraph:
				
 (78)provide that the State shall certify to the Secretary that the State has implemented procedures to pay for medical assistance (including care and services described in subsections (a)(4)(B) and (r) of section 1905 and provided in accordance with section 1902(a)(43)) furnished in a school-based health center (as defined in section 2110(c)(9)), if payment would be made under the State plan for the same items and services if furnished in a physician's office or other outpatient clinic (including if such payment would be included in the determination of a prepaid capitation or other risk-based rate of payment to an entity under a contract pursuant to section 1903(m));.
 (b)Application to CHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended— (1)by redesignating subparagraphs (E) through (O) as subparagraphs (F) through (P), respectively; and
 (2)by inserting after subparagraph (D), the following new subparagraph:  (E)Section 1902(a)(78) (relating to procedures to ensure payment for covered services furnished in a school-based health center)..
 (c)Effective dateThe amendments made by this section take effect on October 1, 2016. 5.Other improvements (a)In generalSection 399Z–1 of the Public Health Service Act (42 U.S.C. 280h–5) is amended—
 (1)in subsection (a)(1), in the matter preceding subparagraph (A), by inserting either in person or via telehealth, after health centers,; (2)in subsection (a)(3)(A), by inserting before the semicolon the following: , and include universities, accountable care organizations, and behavioral health organizations;
 (3)in subsection (c)(2)(C)(4), by inserting and health education after health services; (4)in subsection (e), by striking may— and all that follows through the end and inserting may, upon a showing of good cause, waive the requirement that the SBHC provide all required comprehensive primary health services for a period of not to exceed 2 years.;
 (5)in subsection (i), by inserting before the period the following: , including using existing quality performance measures funded by the Federal Government for such entities;
 (6)in subsection (l)— (A)by striking 2014 and inserting 2021; and
 (B)by redesignating such subsection as subsection (n); and (7)by inserting after subsection (k), the following:
					
 (l)Technical assistanceThe Secretary, acting directly or through the awarding of grants or contracts to private, nonprofit entities shall establish or support existing State school-based health center resource centers that—
 (1)provide advocacy, training, and technical assistance to school-based health centers, including maximizing Federal and State resources;
 (2)support the development of school-based health centers; and (3)enhance the operations and performance of school-based health centers.
 (m)Authorization of appropriationsFor purposes of carrying out this section, there are authorized to be appropriated such sums as may be necessary..
 (b)Covered entitySection 340B(a)(4) of the Public Health Service Act (42 U.S.C. 256b(a)(4)) is amended by adding at the end the following:
				
 (P)A school-based health center.. (c)Qualified health plansSection 1311(c)(1)(C) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(1)(C)) is amended by inserting , providers defined in section 2110(c)(9) of the Social Security Act, after Public Health Service Act.
			
